Citation Nr: 1428598	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hearing loss of the left ear.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to December 30, 2008.

3.  Entitlement to an initial disability evaluation in excess of 30 percent for PTSD after December 29, 2008.

4.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from April 1967 to April 1970.

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Nashville, Tennessee.  In March 2012 and again in November 2013, the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.

The record indicates that after the Board remanded the appellant's claim in November 2013, he proffered testimony before the undersigned via a videoconference hearing in March 2014.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for extended education benefits, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013) and that the Board can go forward on the claim based on the current record. 

Based upon the Board's determination noted below, it may be that due to the increased evaluations that have been granted, the appellant may be unable to work as a result of his service-connected disabilities.  Although this issue has not been developed by the AOJ, it is part and parcel of the claim for an increased evaluation.  The Board finds that its jurisdiction in this matter has been triggered and the issue will be discussed in the Remand and has been added to the front page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The issue involving a TDIU is REMANDED to the AMC for further action and development.  
.

FINDINGS OF FACTS

1.  On March 11, 2014, prior to the promulgation of a decision in the appeal, the appellant submitted a memorandum indicating that the appellant was withdrawing his appeal with regard to the issue of entitlement to an initial compensable evaluation for hearing loss of the left ear. 

2.  The appellant's service-connected PTSD is manifested by deficiencies in the area of socialization with others, along with symptoms of anxiety, anger outbursts, irritability, depression, and extreme sleeplessness, but not by total occupational and social impairment.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant with respect to the issue of entitlement to an initial compensable evaluation for hearing loss of the left ear have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a disability evaluation of 70 percent, but no higher, for the appellant's service-connected PTSD have been met.  38 U.S.C.A. § 1155, 5107(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Evaluation - Hearing Loss of the Left Ear

Pursuant to 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision, either in writing or on the record at a Board hearing.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the veteran or by his or his authorized representative.  Id.

In March 2014, the appellant submitted a statement to the VA that he was withdrawing his appeal with respect to the issue involving entitlement to an initial compensable evaluation for hearing loss of the left ear.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issue and it is dismissed. 


II.  Initial Evaluation - Psychiatric Disorder

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with the issue involving a psychiatric disorder given the favorable nature of the Board's decision.

The Board would add that in conjunction with his claim for benefits, the appellant's paperless Virtual VA claims file has been reviewed.  Virtual VA claims files are a highly secured electronic repository that is used to store and review documents involved in the claims process, and it is noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.
 
B.  Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2013), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2013).  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1 (2013), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The appellant's service-connected posttraumatic stress disorder has been assigned a 10 percent disability evaluation prior to December 30, 2008, and a 30 percent evaluation as of December 30, 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  This disorder is rated under the General Rating Formula for Mental Disorders, which provides that:

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The diagnostic code provides for a 30 percent disability rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2013).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

C.  Facts and Discussion

The appellant applied for VA benefits in October 2006.  Following the submission of his claim, the appellant underwent a VA Mental Disorders Examination in June 2007.  The appellant was noted to be anxious, circumstantial, and sleep deprived.  It was further noted that the appellant's memory was good but that he suffered from intrusive thoughts, nightmares, a lack of concentration, and flashbacks.  The examiner additional reported that the appellant had "poor social interaction".  The appellant was subsequently diagnosed as suffering from PTSD; a GAF score of 61 was assigned.  

The record shows that the appellant underwent a VA psychiatric examination in February 2010.  It was reported that the only social interaction he participated in was with his children and grandchildren, and that while he might occasionally attend church, he was not involved with his church or anyone who attended.  The appellant further explained that he avoided others and that people in general made him angry.  The examiner indicated that the appellant's affect was flat, his mood agitated, anxious, and depressed, and his attention span poor.  Nightmares, sleeplessness, irritability, and visual hallucinations were noted.  The examiner further wrote:

Veteran's symptoms have increased in frequency and severity since his wife's death in 2006 and he no longer has support around his experiences.  

....

	Veteran is becoming increasingly avoidance and isolative.  He is angry, resentful and irritable.  He has anxiety attacks, suicidal thoughts, visual hallucinations, sleep disturbance, anhedonia, and difficulty sustaining focus and attention.

A GAF score of 45 was assigned and his diagnosis of PTSD was confirmed.  

Another mental examination was performed in June 2011.  Before the examination, the appellant told the examiner that he did not have friends, he avoided being around others, that his only support system was his family, and that when he was around others, he would become confrontational, irritable, and angry.  The appellant's affect was blunted and his mood depressed.  He also had paranoid ideation associated with hypervigilance, intrusive thoughts, and recurrent nightmares.  It was further reported that the appellant experienced sleeplessness, panic attacks, suicidal ideation, with mild memory impairment.  The psychologist also wrote:

Veteran is becomingly increasingly avoidant and isolative.  He is angry, resentful, and irritable.  He has anxiety attacks, suicidal thoughts, visual hallucinations, sleep disturbance, anhedonia, and difficulty sustaining focus and attention.

Upon completion of the examination, the psychologist assigned a GAF score of 50.  

Finally, the appellant underwent a VA Psychiatric Examination in February 2014.  Before examining the appellant, the examiner discovered through his questioning of the appellant that the appellant had no friends or acquaintances but he did have a good relationship with his daughters.  The appellant further stated that he gardened, took care of his cows, and watched television, but did not participate in any other activities or social events.  He also admitted that he used alcohol to self-medicate.  Upon completion of the examination, the VA psychologist indicated that the appellant was experiencing anxiety, chronic sleep impairment, suspiciousness, flattened affect, difficulty in adapting to stressful situations, and obsessional rituals.  It was further reported that the appellant had difficulty in establishing and maintaining relationships with others.  There was no evidence of delusions or hallucinations, and he was oriented to time, place, and person.  The examiner did however indicate that the appellant was well-dressed and well-groomed, and capable of handling his own financial affairs.  

Also of record are the appellant's treatment records from the local Vet Center and the VA.  These records, circa 2009, do show that the appellant had sought assistance and that the appellant was exhibiting various manifestations and symptoms of his PTSD.  

The medical evidence shows assignment of GAF scores starting at 61 and then dropping to between 45 and 50.  In other words, over the course of this appeal, per the GAF scores, the appellant has been decompensating.  In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 4.3 (2013), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the veteran had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case is distinguishable from Mittleider in that the medical evidence of record does not suggest that the appellant is suffering from another psychiatric disorder such that other psychiatric manifestations could be attributable to a non-service-connected disorder.  Accordingly, all psychiatric signs and symptoms will be considered herein.

Upon reviewing the record, it is the conclusion of the Board that the evidence does support a disability rating of 70 percent, but no higher, for PTSD.  The evidence shows that the appellant has depression, sleep deprivation, hypervigilance, nightmares, and irritability.  The appellant has minimal social contact with others with the others being his two daughters.  He does not engage in any type of social events including church or veterans groups.  The record further indicates that the appellant suffers at least some, if minimal, memory loss and has insomnia, intrusive thoughts, anxiety, and anger outbursts.  In addition, the GAF scores suggest moderately severe to severe symptoms.

Although the entire record is not without some measure of ambiguity, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  It is the conclusion of the Board that the appellant's overall disability picture indicates that a 70 percent disability rating should be assigned for PTSD from the date on which the appellant submitted his claim.  38 C.F.R. § 4.7 (2013).  Hence, the appellant's claim is granted.

However, it is also the conclusion of the Board that the evidence does not support a disability rating in excess of 70 percent.  The appellant's PTSD is not productive of total occupational and social impairment.  He does not have gross impairment in thought processes or communication.  While he was noted to occasionally have a circumstantial thought process, the remainder of the evidence shows that he does not have gross impairment in thought process. In addition, no deficits have been noted with respect to the appellant's speech and communication skills.  The appellant does not suffer from persistent delusions.  His behavior is not grossly inappropriate.  The appellant does not report nor is he assessed as being in persistent danger of seriously hurting himself or others.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The appellant was and is oriented to time, person, and place.  While the appellant may have occasional memory impairment, he does not have memory loss for the names of relatives, his previous activities, or his own name.  None of the various VA health care providers who have provided treatment to the appellant or who have examined him in conjunction with this claim has concluded that he has total occupational and social impairment due to PTSD.

Moreover, while the appellant does not socialize, he does have a relationship with his daughters.  Accordingly, total social impairment is not shown.  While the medical evidence hints that the appellant's PTSD may inhibit his ability to obtain and maintain gainful employment, those same records suggest that the appellant could work where he did not have contact with others.  Additionally, as previously noted, none of the records show that the appellant is totally socially impaired.  Accordingly, the Board concludes that the criteria for a 100 percent rating are not met.

The Board has considered the statements of the appellant as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  The Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the appellant meets the criteria for a 70 percent disability rating from the date of his claim.  However, at no point in time is it shown that there is total occupational and social impairment such that a total rating should be assigned for some distinct period of time.  Therefore, the assignment of staged disability ratings in this case is not necessary.

D.  Extra-schedular Consideration

Finally, the Board finds that the appellant's PTSD does not warrant referral for extra-schedular consideration.  The Board has also considered whether the appellant is entitled to an extraschedular evaluation for the disabilities discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected headaches or knee disabilities is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule for the condition shows that the rating criteria reasonably describes the appellant's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for his psychiatric disorder.  Indeed, it does not appear from the record that he has been hospitalized at all for the disorder.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the disability.  There is nothing in the record which suggests that the disorder markedly impacts his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted. 



ORDER

The appeal as to entitlement to an initial compensable evaluation for hearing loss of the left ear is dismissed.  

Entitlement to a 70 percent disability evaluation for PTSD from the date of the appellant's claim forward is granted.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the appellant's ability to work is part-and-parcel of the rating criteria used to evaluate the appellant's psychiatric disorder.  While the record suggests that when he originally filed his claim for benefits, he was employed, a liberal reading of the record suggests that since that time, the appellant's employment abilities may have diminished to such a point where he is no longer working now.  Hence, the claim will be remanded so that additional development on this issue may be accomplished.  

On remand, the appellant should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development:

1.  The AMC must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013) are fully complied with and satisfied as to entitlement to a TDIU.  

2.  The AMC should make arrangements with the appropriate VA medical facility for the appellant to be afforded a general medical examination to determine the nature, severity, and extent of all service-connected disabilities.  All indicated tests or studies deemed necessary should be done.  The claims file must be made available to, and be reviewed by, the examiner in connection with the appropriate examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

Following examination, the examiner should opine whether the appellant's service-connected disabilities taken alone or together, and without consideration of any nonservice-connected disabilities prevent the 
appellant from being gainfully employed.  The rationale for all opinions offered should be provided.

3.  After conducting all additional development requested, the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


